              1 JEFFER MANGELS BUTLER & MITCHELL LLP
                BENNETT G. YOUNG (Bar No. 106504)
              2 byoung@jmbm.com
                Two Embarcadero Center, 5th Floor
              3 San Francisco, California 94111-3813
                Telephone:    (415) 398-8080
              4 Facsimile:    (415) 398-5584

              5 Attorneys for Debtor and Debtor-in-Possession
                ARADIGM CORPORATION
              6

              7

              8                          UNITED STATES BANKRUPTCY COURT

              9               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

             10 In re                                             Case No. 19-40363-WJL

             11 ARADIGM CORPORATION,                              Chapter 11

             12                                                   DEBTOR'S MODIFIED COMBINED
                                                                  CHAPTER 11 PLAN AND DISCLOSURE
             13                Debtor.                            STATEMENT (DATED JUNE 8, 2020)
             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

67987881v2
             Case: 19-40363   Doc# 235     Filed: 06/08/20       1
                                                                Entered: 06/08/20 14:01:38   Page 1 of
                  DEBTOR'S MODIFIED COMBINED CHAPTER
                                                  38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
              1                                            INTRODUCTION
              2           This Modified Combined Chapter 11 Plan and Disclosure Statement (Dated June 8, 2020)

              3 (the "Plan") provides for the distribution of the proceeds of the liquidation of the assets of

              4 Aradigm Corporation (hereinafter referred to as "Aradigm"), the debtor-in-possession in a case

              5 (the "Bankruptcy Case") pending under chapter 11 of Title 11 of the United States Code before the

              6 United States Bankruptcy Court for the Northern District of California, Oakland Division (the

              7 "Bankruptcy Court"), to Aradigm's creditors and, after creditors are paid in full with interest, to

              8 shareholders. The Plan is proposed by Aradigm. If confirmed, this Plan will bind all creditors and

              9 shareholders provided for in this Plan, whether or not they file a proof of claim or interest or

             10 accept this Plan, and whether or not their claims or interests are allowed.

             11           You may be entitled to vote on the Plan, or to object to confirmation of the Plan or final

             12 approval of the Disclosure Statement. Ballots must be received by Aradigm's counsel on or before

             13 June 1, 2020, and objections to the Plan or Disclosure Statement must be filed with the Court, on

             14 or before June 1, 2020. A hearing on confirmation of the Plan and final approval of the Disclosure

             15 Statement will be held on June 10, 2020. Your rights may be affected. You should read these

             16 papers carefully and discuss them with your attorney, if you have one. All creditors and

             17 shareholders should refer to Part 3 of this Plan for information regarding the precise treatment of

             18 their claims, and to Part 9 for voting instructions. No statements concerning Aradigm or its assets
             19 are authorized other than those set forth herein,

             20                                             PART 1
                                                      EXECUTIVE SUMMARY1
             21

             22           The Bankruptcy Court directed Aradigm to provide this brief summary of the Plan. The

             23 purpose of this summary is to provide a quick and ready description of Aradigm, the reasons

             24 Aradigm filed the Bankruptcy Case, and of the major events that occurred in the Bankruptcy Case.

             25 This summary also describes the major decision to be made by parties in interest in voting on the

             26

             27
                  1
             28    Further detail regarding Aradigm, its capital structure and the events that lead to the filing of the
                  Bankruptcy Case are set forth in Exhibit A.
67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20       2
                                                                    Entered: 06/08/20 14:01:38        Page 2 of
                      DEBTOR'S MODIFIED COMBINED CHAPTER
                                                      38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
              1 Plan. That decision is whether to vote to accept the Plan and implement the liquidating trust

              2 mechanism proposed by Aradigm to collect the deferred compensation to be paid by the purchaser

              3 of Aradigm's assets or to vote to reject the Plan and convert the Bankruptcy Case to a case under

              4 chapter 7 of the Bankruptcy Code. Further details are provided below and in Exhibit A attached to

              5 this Plan.

              6          Aradigm is a publicly traded emerging specialty pharmaceutical company focused on the

              7 development and commercialization of products for the treatment and prevention of severe

              8 respiratory diseases. Aradigm's lead product candidate completed two Phase 3 trials. However, the

              9 Federal Drug Administration ("FDA") declined to approve the drug and requested that Aradigm

             10 conduct an additional Phase 3 trial. Aradigm estimated that a Phase 3 trial would cost

             11 approximately $75 million and take at least three years to complete.

             12          Addressing the delays Aradigm experienced obtaining regulatory approval and the FDA's

             13 request for an additional Phase 3 trial would have required significant expenditures which

             14 Aradigm lacked the capital to fund. Grifols, S.A. ("Grifols"), Aradigm's principal funding partner,

             15 indicated that it was unwilling to fund the new Phase 3 trial and that it was unwilling to continue

             16 to fund Aradigm. Aradigm therefore determined that it needed to seek a buyer for its assets.

             17 Aradigm filed this chapter 11 case on February 15, 2019 (the "Petition Date") in order to conserve

             18 its cash resources and to pursue a sale of its assets.
             19          From the outset of the Bankruptcy Case Aradigm's objective was to pursue a sale of its

             20 assets. The sales process was extremely complex as a result of the License and Collaboration

             21 Agreement (the "Grifols License") between Grifols and Aradigm. In broad terms, the Grifols

             22 License distinguishes between the right to pursue regulatory approval of Aradigm's drug

             23 candidates, Aradigm's intellectual property, and the right to manufacture the product, on the one

             24 hand, and the right to commercialize the product once approved on the other. In the Grifols

             25 License, Aradigm granted to Grifols an exclusive worldwide license to commercialize the product,

             26 in return for milestone payments and a royalty stream once the product was commercialized, while

             27 Aradigm retained ownership of the intellectual property and the exclusive right to pursue

             28 regulatory approval and to manufacture the product. Thus, Grifols controls the commercial rights

67987881v2
             Case: 19-40363      Doc# 235     Filed: 06/08/20      3
                                                                  Entered: 06/08/20 14:01:38      Page 3 of
                   DEBTOR'S MODIFIED COMBINED CHAPTER
                                                   38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
              1 to the product, while Aradigm controls the development and owns the underlying intellectual

              2 property.

              3          Due to the complexity of Aradigm's assets, the sales process was delicate and difficult.

              4 Aradigm retained EMA Partners, LLC (“EMA Partners”) to act as its investment banker and to

              5 assist Aradigm in the sale process. EMA Partners conducted a robust sales process. EMA Partners

              6 identified and contacted over 50 potentially interested parties. Fourteen of these parties expressed

              7 interest and evaluated the opportunity. As a result of these efforts, there were multiple interested

              8 parties. One of these interested parties submitted a bid. This bid was subject to significant

              9 contingencies which, in Aradigm's view, made the bid unattractive.

             10          Grifols made a proposal to Aradigm to purchase Aradigm's assets. The proposal

             11 contemplated a cash payment, additional cash payments upon the achievement of certain

             12 milestones and royalty payments based upon sales of the product. After negotiations, Aradigm

             13 determined that Grifols' proposal was the superior bid. Aradigm therefore accepted Grifols'

             14 proposal and encouraged the competing bidder to submit a higher and better bid at the auction.

             15          The Grifols License was a significant complicating factor. Grifols advised Aradigm that

             16 Grifols simultaneously was negotiating a transaction with a third party (Party X). Aradigm

             17 understood that as a practical matter Aradigm's transaction with Grifols was contingent on the

             18 successful outcome of Grifols' negotiations with Party X.
             19          Grifols and Aradigm signed an asset purchase agreement ("APA") on February 18, 2020.

             20 The APA provided that the sale was subject to overbids through an auction process in the

             21 Bankruptcy Court and did not impose any limitations on Aradigm's ability fully to market its

             22 assets to other interested parties.

             23          Under the APA, Aradigm agreed to sell all of its intellectual property assets and certain

             24 other assets to Grifols. The purchase price was $3,247,000 in cash payable at closing, plus

             25 milestone payments amounting to an additional $3 million (the "Milestone Payments") and a

             26 royalty of 25% of the royalties received by Grifols during the royalty term in connection with the

             27 sale of any Aradigm Product under any definitive agreement between Grifols and any licensee for

             28 the development and commercialization of any Aradigm Product (the "Royalty Payments"). The

67987881v2
             Case: 19-40363     Doc# 235      Filed: 06/08/20      4
                                                                  Entered: 06/08/20 14:01:38       Page 4 of
                   DEBTOR'S MODIFIED COMBINED CHAPTER
                                                   38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
              1 Milestone Payments are payable $2 million upon FDA approval of any Aradigm Product and $1

              2 million upon EMA approval of any Aradigm Product. The royalty term is the shorter of 10 years

              3 after the first commercial sale of an Aradigm Product or the expiration of the last Aradigm Patent

              4 covering an Aradigm Product. In addition, Grifols and its affiliate Grifols Worldwide Operations,

              5 Limited, agreed to waive their filed proofs of claim in the Bankruptcy Case in the total amount of

              6 $31,735,898.90.

              7          After the APA was signed, Aradigm and EMA Partners continued to market Aradigm's

              8 assets to interested parties. However, no party submitted a competing bid. Aradigm therefore

              9 cancelled the scheduled auction and requested that the Court approve the sale to Grifols on the

             10 terms set forth in the APA. On March 30, 2020 the Bankruptcy Court entered an order approving

             11 the sale. The sale closed on March 31, 2020. After repayment of the DIP Loans as described

             12 below, and payment of certain cure costs, Aradigm received net cash proceeds of $834,933.

             13          The remainder of the consideration payable to Aradigm is in the form of the Milestone

             14 Payments and the Royalty Payments. Whether and when Aradigm will receive the Milestone

             15 Payments and the Royalty Payments is uncertain and subject to several risks. In particular:

             16                Aradigm understands that Grifols licensed the rights it purchased from Aradigm to
                                Party X and that Party X will undertake the necessary clinical trials and, if those
             17                 trials are successful, Party X will market and sell the drug. The possibility exists
                                that Party X will be unable to complete the clinical trial or the trial will be
             18                 unsuccessful. Aradigm is aware that Party X is currently pursuing clinical trials for
                                certain of Party X's other assets. These other clinical trials will require a significant
             19                 investment by Party X which could affect Party X's ability successfully to complete
                                the clinical trials of the Aradigm product.
             20
                               Aradigm estimates that the process to obtain FDA and EMA approval could take up
             21                 to 5 years. Moreover, there is no assurance that either or both approvals will be
                                obtained. Whether and when US or European approval of an Aradigm product will
             22                 be obtained, triggering Aradigm's right to receive the Milestone Payments, is
                                uncertain. Thus, the Milestone Payments will likely not be received for as much as
             23                 5 years, and might not be received at all.

             24                The timing and amount of Royalty Payments is uncertain because it is dependent
                                on successful marketing and sale of any resulting product which has received
             25                 regulatory approval. The royalty term is the shorter of ten years after the first
                                commercial sale of an Aradigm Product or the expiration of the last Aradigm Patent
             26                 covering an Aradigm Product, meaning that the deferred consideration payable to
                                Aradigm is payable over a period of up to 15 years.
             27
                               If neither FDA nor EMA approval is obtained, there will be no Milestone
             28                 Payments, no sales of the Aradigm product and no Royalty Payments.

67987881v2
             Case: 19-40363     Doc# 235      Filed: 06/08/20      5
                                                                  Entered: 06/08/20 14:01:38         Page 5 of
                   DEBTOR'S MODIFIED COMBINED CHAPTER
                                                   38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
              1          This Plan provides for the creation of a Liquidating Trust, to be administered by a

              2 Liquidating Trustee, to collect, sell or otherwise dispose of the assets of Aradigm's estate,

              3 including the contingent, deferred consideration received from the sale of Aradigm's assets, and to

              4 distribute the net proceeds to creditors and shareholders. Aradigm has no secured creditors. The

              5 Plan places all prepetition priority unsecured creditors in one class, places all general unsecured

              6 creditors in a single class and places all shareholders in a single class. The term of this Plan is five

              7 years, unless extended by order of the Court.

              8          The Liquidating Trust will be funded by Aradigm's cash on hand. The Liquidating Trust

              9 will not receive significant additional cash, if at all, until the Milestone Payments are received in

             10 approximately 3 to 5 years. Aradigm projects that its cash will be sufficient to pay all

             11 administrative expenses on the Effective Date of the Plan, to fund payment in full of the Class 1

             12 priority wage claims and to fund the Liquidating Trust's operations until the Milestone Payments

             13 are received. The Liquidating Trust most likely will not have significant activity unless and until

             14 the Milestone Payments are received. Furthermore, no distribution will be made to class 2

             15 unsecured creditors unless and until the Milestone Payments are received and no distribution will

             16 be made to class 3 equity holders unless and until sufficient Milestone Payments and Royalty

             17 Payments have been received to pay class 2 unsecured creditors in full with interest.

             18          The Trustee of the Liquidating Trust shall be subject to the oversight of Bleichroeder, L.P.
             19 ("Bleichroeder"). Bleichroeder is Aradigm's second largest shareholder, holding through the

             20 investment funds it manages approximately 26% of Aradigm's stock, and is now its largest

             21 creditor, with a claim based on notes and convertible notes of approximately $4.4 million. So long

             22 as the Bankruptcy Case remains open, the Trustee of the Liquidating Trust shall file with the

             23 Bankruptcy Court and serve upon Bleichroeder the Quarterly Post-Confirmation Reports required

             24 by Section 7.2 of the Guidelines of the Office of the United States Trustee. After the Bankruptcy

             25 Case is closed, for so long as the Liquidating Trust shall remain in existence, the Trustee of the

             26 Liquidating Trust shall prepare and send Bleichroeder an annual report of the cash receipts and

             27 disbursements of the Trust. In addition, the Trustee of the Liquidating Trust shall send the

             28 information requested by holders of allowed claims and interests as provided in Section 3.4 of the

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      6
                                                                   Entered: 06/08/20 14:01:38        Page 6 of
                   DEBTOR'S MODIFIED COMBINED CHAPTER
                                                   38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
              1 Liquidating Trust Agreement. Aradigm believes that requiring the Liquidating Trustee to report

              2 only to Bleichroeder, the largest creditor and second largest shareholder, is protective of creditors

              3 and shareholders and is the most efficient and cost effective way to proceed. The Bankruptcy

              4 Court has advised that any creditor or shareholder that disagrees or objects may make its views

              5 known at the hearing to confirm the Plan on June 10, 2020.

              6          The alternative to the Plan is to convert the Bankruptcy Case to a case under chapter 7 of

              7 the Bankruptcy Code. If this were to occur, a chapter 7 trustee would be appointed to administer

              8 Aradigm's assets, including collection of the Milestone Payments and the Royalty Payments and

              9 the distribution of the proceeds to creditors and, after creditors are paid in full, plus interest, to

             10 shareholders.

             11          Aradigm believes that the creation of the Liquidating Trust and the appointment of a

             12 liquidating trustee is superior to conversion of the Bankruptcy Case to chapter 7 and the

             13 appointment of a chapter 7 trustee for the following reasons:

             14                 A chapter 7 trustee is statutorily directed to close the bankruptcy estate "as
                                 expeditiously as is compatible with the best interests of parties in interest." 11
             15                  U.S.C.§ 704(a)(1). The directive to close the case expeditiously could create an
                                 incentive for the chapter 7 trustee to sell the rights to receive the future Milestone
             16                  Payments and the future Royalty Payments at a discount.

             17                 Furthermore, the statutory directive is inconsistent with the potential 15 year term
                                 for the receipt of the Milestone Payments and the Royalty Payments. Aradigm
             18                  believes that a liquidating trustee is better situated to collect these payments over
                                 the potentially lengthy term.
             19
                                A liquidating trust receives favorable tax treatment compared to a chapter 7
             20                  bankruptcy estate.

             21                 A chapter 7 trustee will be more expensive if the Milestone Payments and the
                                 Royalty Payments are received. A chapter 7 trustee is entitled to the statutory
             22                  commission calculated as provided in 11 U.S.C.§ 704(a)(1) on all funds distributed
                                 by the trustee while the liquidating trustee will be paid an hourly rate. The statutory
             23                  commission is a sliding scale for amounts distributed under $1 million and is three
                                 percent (3%) of all amounts over $1 million. Aradigm submits that if the Milestone
             24                  Payments and the Royalty Payments are received, the chapter 7 trustee's three
                                 percent statutory commission will be higher than the hourly fee charged by the
             25                  liquidating trustee.

             26                 Finally, Aradigm believes that a liquidating trust will better protect the interests of
                                 creditors and shareholders, particularly with respect to making distributions to
             27                  shareholders many years in the future if sufficient Royalty Payments to fund such
                                 payments are received.
             28

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20       7
                                                                    Entered: 06/08/20 14:01:38         Page 7 of
                   DEBTOR'S MODIFIED COMBINED CHAPTER
                                                   38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
              1                                       PART 2
                                 EVENTS SINCE THE FILING OF THE BANKRUPTCY CASE
              2

              3          A.      The Decision to File the Bankruptcy Case
              4          Addressing the delays Aradigm experienced obtaining regulatory approval and the FDA's

              5 request for an additional Phase 3 trial would have required significant expenditures by Aradigm on

              6 additional research, administrative expenses, and development and regulatory activities. Aradigm

              7 lacked the capital to fund these expenditures. Grifols, Aradigm's principal funding partner,

              8 indicated that it was unwilling to fund the new Phase 3 trial requested by the FDA. In January

              9 2019 Grifols advised Aradigm that Grifols was unwilling to continue to fund Aradigm. Aradigm

             10 therefore determined that it needed to seek a buyer for its assets.

             11          Aradigm recognized that its assets are complex and a sales process was likely to be

             12 lengthy. Aradigm therefore took steps to conserve its cash in order to have as much of a runway to

             13 pursue a sale as possible. A major expense coming due in February 2019 was the premium to

             14 renew Aradigm's directors' and officers' insurance policy. That policy was due to expire on

             15 February 15, 2019. The Debtor received a quote to renew the policy for an additional one year

             16 term for a premium of approximately $1.3 million, which was approximately 40% of Aradigm's

             17 cash on hand at that time.

             18          If Aradigm did not renew the policy, the members of its board of directors likely would
             19 resign. Thus, Aradigm had the choice of purchasing the D&O policy, which would leave it with

             20 little cash and therefore limited runway to pursue a sales process for its assets, or to allow the

             21 policy to lapse, which would probably result in the resignation of the Board and the officers but

             22 would leave Aradigm with a longer runway to pursue a sale. Aradigm determined that it was not

             23 in the best interests of its creditors and shareholders to purchase the D&O policy and therefore

             24 allowed the policy to expire. As expected, Aradigm's Board, after authorizing the filing of a

             25 chapter 11 case, resigned, as did Aradigm's officers. Aradigm filed this chapter 11 case on the

             26 Petition Date in order to conserve its cash resources and to pursue a sale of its assets.

             27 / / /

             28 / / /

67987881v2
             Case: 19-40363      Doc# 235     Filed: 06/08/20      8
                                                                  Entered: 06/08/20 14:01:38        Page 8 of
                   DEBTOR'S MODIFIED COMBINED CHAPTER
                                                   38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
              1          B.      Aradigm Files the Bankruptcy Case and Commences A Process to Market and
                                 Sell its Assets to the Highest Bidder
              2

              3          On the Petition Date Aradigm commenced a voluntary case under chapter 11 of the

              4 Bankruptcy Code. Aradigm continues to operate its business and manage its properties as debtor

              5 in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or

              6 examiner has been appointed in the Bankruptcy Case. No official committees have been

              7 appointed.

              8          From the outset Aradigm's objective was to pursue a sale of its assets. Due to the

              9 complexity of Aradigm's assets, the sales process was delicate and difficult. After the Petition

             10 Date, Aradigm explored selling its assets without using an investment banker. Grifols made a

             11 proposal to Aradigm to purchase Aradigm's assets which Aradigm found unacceptable. Aradigm

             12 made two alternative counter-proposals to Grifols, to which Grifols did not respond.

             13          Aradigm therefore concluded that it needed to retain an investment banker to effectively

             14 market its assets. Aradigm interviewed three candidates and selected EMA Partners to act as its

             15 investment banker. Aradigm filed its application to retain EMA Partners with the Bankruptcy

             16 Court on April 24, 2019. Grifols objected to the application. After hearings before the Bankruptcy

             17 Court, the application was approved by order entered on May 31, 2019.

             18          EMA Partners conducted a robust sales process. EMA Partners identified and contacted
             19 over 50 potentially interested parties. Fourteen of these parties expressed interest and evaluated the

             20 opportunity. As a result of these efforts, there were multiple interested parties. One of these

             21 interested parties submitted a bid. This bid was subject to significant contingencies which, in

             22 Aradigm's view, made the bid unattractive.

             23          Grifols subsequently made another proposal to Aradigm. The proposal contemplated a

             24 cash payment, additional cash payments upon the achievement of certain milestones and royalty

             25 payments based upon sale of the product. After negotiations, Aradigm determined that Grifols'

             26 proposal was the superior bid. Aradigm therefore accepted Grifols' proposal and encouraged the

             27 competing bidder to submit a higher and better bid at the Auction.

             28          Grifols and Aradigm signed a non-binding letter of intent. Grifols proposed a draft asset

67987881v2
             Case: 19-40363     Doc# 235      Filed: 06/08/20      9
                                                                  Entered: 06/08/20 14:01:38       Page 9 of
                   DEBTOR'S MODIFIED COMBINED CHAPTER
                                                   38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 purchase agreement and the parties extensively negotiated the terms of the APA. The parties

               2 reached agreement on the terms of the APA and on February 18, 2020 the APA was signed by the

               3 parties. The APA provided that the sale was subject to overbids through an auction process in the

               4 Bankruptcy Court and did not impose any limitations on Aradigm's ability fully to market its

               5 assets to other interested parties.

               6          While negotiations over the APA were ongoing, EMA Partners remained in contact with

               7 other interested potential bidders and worked to prepare such bidders for the process. EMA

               8 Partners believed that a third party's interest in bidding on the Aradigm assets would be contingent

               9 on a third party’s ability to secure access to the commercial rights which were controlled by

              10 Grifols. In light of that, EMA Partners had conference calls with some of the potential bidders to

              11 encourage them to evaluate the Aradigm assets prior to commencement of an auction, and to

              12 facilitate conversations with Grifols to explore a potential license arrangement for such

              13 commercial rights.

              14          The Grifols License was a significant complicating factor. Grifols advised Aradigm that

              15 Grifols simultaneously was negotiating a transaction with a third party (Party X). Since March

              16 2019 Party X has engaged in significant due diligence, and Aradigm has expended significant time

              17 and resources to respond to Party X's due diligence requests.

              18          Aradigm understood that as a practical matter Aradigm's transaction with Grifols was
              19 contingent on the successful outcome of Grifols' negotiations with Party X. Aradigm also

              20 understood that Grifols and Party X may be parties to an exclusivity agreement, the terms of

              21 which were unknown to Aradigm. Moreover, a portion of the consideration payable to Aradigm in

              22 the transaction was milestone payments and royalties. As a result, the value of the transaction for

              23 Aradigm is dependent on the future performance by Party X in running clinical trials and

              24 commercializing the product.

              25          The possibility exists that Party X will be unable to complete the clinical trial or the trial

              26 will be unsuccessful. Aradigm is aware that Party X is currently pursuing clinical trials for certain

              27 of Party X's other assets. These other clinical trials will require a significant investment by Party X

              28 which could affect Party X's ability successfully to complete the clinical trials of the Aradigm

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      10
                                                                   Entered: 06/08/20 14:01:38         Page 10 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 product.

               2          Aradigm therefore was focused on insuring, to the greatest extent possible, that there

               3 would be an open auction process. It was critical that the ultimate purchaser have the resources

               4 and the obligation to continue to seek regulatory approval of the product. Thus, the APA provided

               5 that if a competing bidder is the winning bidder at the Auction, Grifols' exclusivity obligations are

               6 terminated such that Grifols is free to negotiate with the successful bidder. Furthermore, the APA

               7 provides that Grifols is obligated to require its licensee to use commercially reasonable efforts to

               8 obtain and support regulatory approval of the product.

               9          C.     Aradigm Sells its Assets to Grifols
              10                 1.      Terms of Sale
              11          Under the APA, Aradigm agreed to sell all of its intellectual property assets and certain

              12 other assets to Grifols. The purchase price was $3,247,000 in cash payable at closing, plus

              13 milestone payments amounting to an additional $3 million (the "Milestone Payments") and a

              14 royalty of 25% of the royalties received by Grifols during the royalty term in connection with the

              15 sale of any Aradigm Product under any definitive agreement between Grifols and any licensee for

              16 the development and commercialization of any Aradigm Product (the "Royalty Payments"). The

              17 Milestone Payments are payable $2 million upon FDA approval of any Aradigm Product and $1

              18 million upon EMA approval of any Aradigm Product. The royalty term is the shorter of 10 years
              19 after the first commercial sale of an Aradigm Product or the expiration of the last Aradigm Patent

              20 covering an Aradigm Product. In addition, Grifols and its affiliate Grifols Worldwide Operations,

              21 Limited, agreed to waive their filed proofs of claim in the Bankruptcy Case in the total amount of

              22 $31,735,898.90.

              23          Aradigm assumed and assigned to the purchaser certain executory contracts. The contract

              24 counterparty certain of the contracts is Oregon State University, the contract counterparty on

              25 others is Exelead, Inc., and the contract counterparty on the remaining assigned contracts is

              26 Grifols. Aradigm paid $247,000 to Exelead, Inc. to cure all defaults under the contracts with it and

              27 $20,971.41 to cure all defaults under two of the contracts with Oregon State University. No cure

              28 payments were due and owing with respect to the contracts with Grifols. In addition, Aradigm

67987881v2
             Case: 19-40363     Doc# 235      Filed: 06/08/20      11
                                                                  Entered: 06/08/20 14:01:38       Page 11 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 agreed to pay an additional $44,296.66 from the proceeds of a National Institute of Health grant in

               2 favor of Aradigm when such proceeds are received to cure the defaults under certain other

               3 assigned contracts with Oregon State University.

               4                  2.     Risk Factors
               5          Aradigm estimates that the process to obtain FDA and EMA approval could take up to 5

               6 years. Moreover, there is no assurance that either or both approvals will be obtained. Whether and

               7 when US or European approval of an Aradigm product will be obtained, triggering Aradigm's

               8 right to receive the Milestone Payments, is uncertain. Thus, the Milestone Payments will likely not

               9 be received for as much as 5 years, and might not be received at all.

              10          Similarly, the timing and amount of Royalty Payments is also uncertain because it is

              11 dependent on successful marketing and sale of any resulting product which has received

              12 regulatory approval. The royalty term is the shorter of ten years after the first commercial sale of

              13 an Aradigm Product or the expiration of the last Aradigm Patent covering an Aradigm Product,

              14 meaning that the deferred consideration payable to Aradigm is payable over a period of up to 15

              15 years. If neither FDA nor EMA approval is obtained, there will be no sales of the Aradigm product

              16 and therefore no Royalty Payments.

              17                  3.     Rough Estimate of the Value of the Projected Royalty Payments
              18          Aradigm has attempted to estimate the value of the Royalty Payments. The information
              19 available to Aradigm permits only a very rough estimate. The Royalty Payments are 25% of the

              20 royalties received by Grifols during the royalty term in connection with the sale of any Aradigm

              21 Product under any definitive agreement between Grifols and any licensee for the development and

              22 commercialization of any Aradigm Product. Aradigm understands that Grifols' licensee is Party X,

              23 but Aradigm does not know the terms of the agreement between Grifols and Party X. Aradigm

              24 therefore does not know what royalties Grifols is entitled to receive, 25% of which go to Aradigm.

              25          Aradigm understands that Party X agreed to pay to Grifols a tiered, low double-digit

              26 royalty based on annual global net sales, which is subject to reduction if another inhaled

              27 ciprofloxacin product is introduced into the market. Party X is obligated to make such royalty

              28 payments on a country-by-country and product-by-product basis until the later of (1) 10 years after

67987881v2
             Case: 19-40363      Doc# 235     Filed: 06/08/20      12
                                                                  Entered: 06/08/20 14:01:38       Page 12 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 the first commercial sale of a product in a country, (2) expiration of the last patent covering that

               2 product in that country, or (3) the date a generic inhaled liposomal ciprofloxacin is introduced in

               3 that country.

               4          Aradigm's right to the Royalty Payments depends upon the volume of sales of the Aradigm

               5 product after regulatory approval is obtained as described above. In 2018 when Aradigm was

               6 pursuing regulatory approval, estimates of commercial sales over the Royalty Term ranged from

               7 $350 million to as high as $1 billion. Actual sales could be more or less than these estimates.

               8          Based on the available information, EMA Partners, Aradigm's investment bankers,

               9 constructed a financial model to value the royalty stream. The model is based on several key

              10 assumptions, including market size and the royalty rate payable to Grifols by Party X. The model

              11 incorporates Aradigm's estimate of market size and other financial assumptions provided by

              12 Aradigm and from third party sources, which have not been independently verified by EMA

              13 Partners. Aradigm also made its best guess as to the royalty rate payable to Grifols by Party X.

              14 Aradigm's guess is based upon statements by Grifols and Party X, but Aradigm has not reviewed

              15 the license agreement between them, and therefore Aradigm can only speculate. Aradigm

              16 estimated the total royalties that might be paid over time, based on (a) the guess as to the royalty

              17 rate; (b) sales projections; and (c) an estimate of market size and percentage of market penetration

              18 for a successful product. Neither Aradigm nor EMA Partners makes any representations or
              19 warranties with regard to future financial performance of the products.

              20          The Milestone Payments and Royalty Payments are payable over a term of up to 15 years.

              21 EMA Partners therefore discounted the projected payment stream to present value at a discount

              22 rate of 20% to arrive at an estimated net present value of $25,187,000. This is an estimate only.

              23 The actual amounts received may vary from the amounts forecast.

              24          D.      Approval of the Bidding Procedures and of the Sale
              25          After the APA was signed, Aradigm filed a motion to approve the bidding procedures set

              26 forth in the APA for the auction process and a motion to approve the sale to the party making the

              27 highest and best bid for its assets. The Bankruptcy Court modified the proposed bidding

              28 procedures and as modified approved them. Following approval of the bidding procedures,

67987881v2
             Case: 19-40363      Doc# 235     Filed: 06/08/20      13
                                                                  Entered: 06/08/20 14:01:38        Page 13 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 Aradigm and its investment bankers continued to market Aradigm's assets to interested parties.

               2 However, no party submitted a competing bid. Aradigm therefore cancelled the scheduled auction

               3 and requested that the Court approve the sale to Grifols on the terms set forth in the APA. On

               4 March 30, 2020 the Bankruptcy Court entered an order approving the sale. The sale closed on

               5 March 31, 2020. After repayment of the DIP Loans as described below, and payment of the cure

               6 amounts to Exelead, Inc. and Oregon State University as described above, Aradigm received net

               7 cash proceeds of $834,933.

               8          E.      The DIP Loan
               9          Aradigm believed that one key to a successful sales process was to have adequate time to

              10 market its assets effectively. This was especially true given the complexity of the ownership

              11 structure of Aradigm's assets. Grifols' exclusive rights to commercialize any Aradigm product was

              12 a complication in the sales process. Accordingly, in order to obtain additional funding and thereby

              13 provide increased runway to market and sell its assets, Aradigm entered into a debtor in

              14 possession loan agreement (the “DIP Loan”) with two of the investment funds managed by

              15 Bleichroeder, 21 April Fund, Ltd. and 21 April Fund, L.P. (the "DIP Lenders"). The DIP Loan was

              16 approved by order of the Bankruptcy Court entered on June 6, 2019. The principal balance owing

              17 is $2 million, plus interest, and the DIP Loan is secured by a security interest in substantially all of

              18 Aradigm's assets. The DIP Loan, plus interest was repaid from the proceeds of the sale. The total
              19 amount repaid was $2,144,096.

              20          F.      Rejection of Lease and Disposition of Surplus Equipment
              21          In order to conserve cash, Aradigm determined to reject is office lease and to move to a

              22 less expensive location. Aradigm therefore filed motions to reject the lease, to abandon certain

              23 equipment and to sell certain other equipment. These motions all were granted by the Bankruptcy

              24 Court.

              25                                        PART 3
                                       CLASSIFICATION AND TREATMENT OF CLAIMS
              26

              27          Claims are classified below (except for administrative priority claims) for all purposes,

              28 including voting, confirmation and distributions pursuant to this Plan. A claim is classified in a

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      14
                                                                   Entered: 06/08/20 14:01:38        Page 14 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 particular class only to the extent the claim qualifies within the description of the class and is

               2 classified in a different class to the extent that any remainder of the claim qualifies within the

               3 description of such different class. A claim is in a particular class only to the extent that the claim

               4 is an allowed claim pursuant to Bankruptcy Code Section 502 and has not been paid, released or

               5 otherwise satisfied before the Effective Date of the Plan. The following is a summary of the

               6 treatment of each class proposed under this Plan:

               7   Class Description                                Proposed Treatment               Entitled to Vote?
               8      1     Priority Wage and Priority Tax          Paid in Full From Cash on        Yes
                            Claims                                  Hand Within 30 Days of the
               9                                                    Effective Date
                      2     General Unsecured Creditors             Pro Rata Payment From            Yes
              10                                                    Milestone Payments and
                                                                    Royalty Payments, if and
              11                                                    When Received
              12      3     Shareholders                            Pro Rata Payment From            Yes
                                                                    Milestone Payments and
              13                                                    Royalty Payments, if and
                                                                    when received, after Class 2
              14                                                    is paid in full, with interest

              15

              16          Disputes regarding proper classification of claims not specifically classified in this Plan
              17 shall be resolved pursuant to the procedures established by the Bankruptcy Code, other applicable

              18 law and procedures and this Plan; resolution of such disputes shall not be a condition to the
              19 confirmation or consummation of this Plan.

              20 Class 1:         Priority Claims
              21          This class consists of the priority wage claims held by Aradigm's former employees and
              22 any priority tax claims. Aradigm believes that all priority taxes have been paid and that there are

              23 no priority tax claims. There are approximately $154,200 of priority wage claims.

              24          1.      Classification. This class consists of allowed claims entitled to priority under
              25 Bankruptcy Code Section 507(a)(4) and allowed claims entitled to priority under Bankruptcy

              26 Code Section 507(a)(8).

              27          2.      Treatment. Within thirty (30) calendar days of the Effective Date of this Plan, each
              28 holder of an allowed claim in this class shall receive a single payment equal to 100% of such

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      15
                                                                   Entered: 06/08/20 14:01:38        Page 15 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 holder's allowed claim. Claims in this class shall not accrue interest.

               2          3.      Impairment. This class is impaired and is entitled to vote upon this Plan.

               3 Class 2:         Claims of General Unsecured Creditors
               4          This class consists of the claims held by general unsecured creditors. Aradigm is not

               5 presently able to project the timing or the amount of distributions on account of general unsecured

               6 claims with any certainty. As described in Section 3 above, Aradigm's assets were sold to Grifols

               7 for cash and deferred, contingent compensation consisting of the right to receive the Milestone

               8 Payments and the Royalty Payments. Whether and when USA or European approval of an

               9 Aradigm Product will be obtained, triggering Aradigm's right to receive the Milestone Payments,

              10 is uncertain. Similarly, because Aradigm's right to the Royalty Payments depends upon the volume

              11 of sales of Aradigm product after regulatory approval is obtained, the timing and amount of

              12 Royalty Payments is also uncertain.

              13          Aradigm projects that the cash held by the estate on the Effective Date will not be

              14 sufficient to make a distribution to holders of allowed class 2 claims and that the Liquidating Trust

              15 formed by this plan most likely will not have sufficient cash to make a distribution to holders of

              16 allowed class 2 claims unless and until at least one of the Milestone Payments in received which

              17 likely will not be until up to 5 years after the Effective Date. As a result, there most likely will not

              18 be a distribution to holders of allowed class 2 claims until Aradigm shall have received at least
              19 one of the Milestone Payments.

              20          1.      Classification. This class consists of the allowed claims held by general unsecured

              21 creditors.

              22          2.      Treatment. Holders of allowed claims in this class shall be paid pro rata from funds

              23 received by the Liquidating Trust on account of the Milestone Payments and the Royalty

              24 Payments after payment of administrative priority expenses. Distributions to holders of allowed

              25 Class 2 claims shall be made until all such claims have been paid in full plus interest at the fixed

              26 rate of 2.6% from and after the Petition Date.

              27          3.      Impairment. This class is impaired and is entitled to vote upon this Plan.

              28

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      16
                                                                   Entered: 06/08/20 14:01:38         Page 16 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 Class 3:         Shareholders
               2          1.      Classification. This class consists of the allowed interests held by shareholders of

               3 record as of the Effective Date, including all warrants and issued shares.

               4          2.      Treatment. On the Effective Date all interests in Aradigm, including all warrants,

               5 unexercised options, and issued shares, shall be cancelled. Holders of allowed interests shall

               6 receive pro rata distributions from funds received by the Liquidating Trust on account of the

               7 Milestone Payments and the Royalty Payments after payment of administrative priority expenses

               8 and after payment in full, plus interest, of allowed Class 2 claims. Distributions to holders of

               9 allowed Class 3 interests shall be made until all assets of the estate have been reduced to cash and

              10 distributed.

              11          3.      Impairment. This class is impaired and is entitled to vote upon this Plan.

              12                                      PART 4
                                 PRIORITY CLAIMS AND EXPENSES OF ADMINISTRATION
              13

              14          Claims entitled to administrative priority under Bankruptcy Code Section 507(a)(2) are not

              15 classified. Each administrative priority claim shall be paid in full on the later of the Effective Date

              16 of this Plan or the date such claim becomes an allowed claim, whichever is later, unless the holder

              17 of such claim consents to different treatment; provided, however, that administrative claims

              18 incurred in the ordinary course of business shall be paid in accordance with the terms and
              19 conditions of any agreements pertaining thereto.

              20          (a)     Professional Fees. Professional fees incurred prior to confirmation of this Plan may

              21 be paid only upon approval by the Bankruptcy Court. Unpaid professional fees shall be paid on the

              22 Effective Date of the Plan or approval, unless the holder of a claim for professional fees consents

              23 to a later payment.

              24          Aradigm estimates that the estate will be subject to the following claims for professional

              25 fees as of the Effective Date of this Plan:

              26 / / /

              27 / / /

              28 / / /

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      17
                                                                   Entered: 06/08/20 14:01:38        Page 17 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1   Professional                              Role                                Estimated Claim
               2   Jeffer Mangels Butler & Mitchell,         Counsel for Aradigm                 $275,000
                   LLP
               3   EMA Partners LLC                          Investment Banker for Aradigm       $162,350
               4   Moss Adams LLP                            Tax Accountants for Aradigm         $16,000
               5
                   Bozicevic Field & Francis, LLP            Patent counsel to Aradigm           $58,367
               6
                   Rose Ryan, Inc.                           Technical accounting for            $7,500
               7                                             Aradigm
                                                             Total                               $519,217
               8

               9          (b)     U.S. Trustee Fees. Any amount owed to the U.S. Trustee for fees payable under 28

              10 U.S.C. § 1930 shall be paid in full on the Effective Date of the Plan. Commencing with the

              11 calendar quarter following the quarter in which the Effective Date occurs, the Trustee of the

              12 Liquidating Trust shall pay to the U.S. Trustee such amounts as are required to be paid under 28

              13 U.S.C. § 1930(a)(6) until the within case is converted, dismissed, or closed. No U.S. Trustee's fees

              14 shall be payable for any period during which the case is closed notwithstanding any later re-

              15 opening thereof.

              16                                     PART 5
                                     EXECUTORY CONTRACTS AND UNEXPIRED LEASES
              17

              18          Upon the Effective Date of this Plan, Aradigm shall reject all executory contracts and

              19 unexpired leases not by then assumed by a final order of the Bankruptcy Court. The last date upon

              20 which a proof of claim for damages arising from rejection of said executory contracts and

              21 unexpired leases may be filed shall be thirty (30) calendar days from the date the order confirming

              22 this Plan is entered. Upon the Effective Date of this Plan, Aradigm shall surrender any interest in

              23 property securing said executory contracts and unexpired leases.

              24          In connection with the extension of the extension of certain of Aradigm's insurance

              25 policies, Aradigm's insurance carrier requested that Aradigm include certain provisions in this

              26 Plan. Aradigm agreed to this request. These provisions are set forth below.

              27          Notwithstanding anything to the contrary in this Plan, the Confirmation Order, any bar date

              28 notice or claim objection, any other document related to any of the foregoing, or any other order of

67987881v2
             Case: 19-40363       Doc# 235    Filed: 06/08/20     18
                                                                 Entered: 06/08/20 14:01:38       Page 18 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 this Court (including, without limitation, any provision that purports to be preemptory or

               2 supervening, grants an injunction or release, requires any party to opt out of any releases or

               3 confers Bankruptcy Court jurisdiction): (i) nothing alters the rights and obligations of Aradigm

               4 and Federal Insurance Company, Vigilant Insurance Company, and/or their respective affiliates

               5 (collectively, and with each of their successors, “Chubb”) under any insurance policies or any

               6 related agreements issued by Chubb to Aradigm (the “Chubb Insurance Contracts”); (ii) nothing

               7 modifies the coverage provided under any of the Chubb Insurance Contracts or the terms and

               8 conditions thereof except that, on and after the Effective Date, the Liquidating Trust shall become

               9 and remain liable in full for all of the obligations under the Chubb Insurance Contracts (including

              10 those of Aradigm), regardless of whether such obligations arise before or after the Effective Date,

              11 without the requirement or need for Chubb to file or serve a request, motion, or application for

              12 payment of or proof of any Claim or Administrative Claim or file or object to any Cure

              13 Claim/Amount/Notice (and further and for the avoidance of doubt, any claim bar date shall not be

              14 applicable to Chubb); and (iii) the automatic stay of Bankruptcy Code section 362(a) if and to the

              15 extent applicable, shall be deemed lifted without further order of this Court, solely to permit: (a)

              16 claimants with direct action claims against Chubb under applicable non-bankruptcy law to proceed

              17 with their claims; (b) Chubb to administer, handle, defend, settle, and/or pay, in the ordinary

              18 course of business and without further order of this Bankruptcy Court, (I) claims where a claimant
              19 asserts a direct claim against Chubb under applicable non-bankruptcy law, or an order has been

              20 entered by this Court granting a claimant relief from the automatic stay to proceed with its claim,

              21 and (II) all costs in relation to each of the foregoing; and (c) Chubb to cancel any Chubb Insurance

              22 Contracts, and take other actions (including any right or setoff and recoupment) relating to the

              23 Chubb Insurance Contracts, to the extent permissible under applicable non-bankruptcy law, and in

              24 accordance with the terms of the Chubb Insurance Contracts. All rights and obligations under the

              25 Chubb Insurance Contracts shall be determined under the applicable Chubb Insurance Contracts

              26 and applicable non-bankruptcy law.

              27 / / /

              28 / / /

67987881v2
             Case: 19-40363      Doc# 235     Filed: 06/08/20      19
                                                                  Entered: 06/08/20 14:01:38        Page 19 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1                                          PART 6
                                             DISPUTED AND DISALLOWED CLAIMS
               2

               3          (a)     Distribution on Allowed Claims and Interests Only. The Trustee of the Liquidating

               4 Trust shall make distributions only on account of allowed claims and interests. If a creditor has

               5 filed a proof of claim, that claim is considered disputed only if a party-in-interest files an objection

               6 to the claim. If a party has not filed a proof of claim, but its claim is listed in Aradigm's schedules

               7 and is not scheduled as disputed, contingent, or unliquidated, such claim is considered disputed

               8 only if a party-in-interest files an objection to the claim.

               9          (b)     Delayed Distribution on Disputed Claims and Interests. The Trustee of the

              10 Liquidating Trust shall make no distribution on account of a disputed claim or interest unless and

              11 until such claim is allowed by a final order or settlement in accordance with Part 13(d) of this

              12 Plan. If a disputed claim purports to be a secured claim and the purported collateral-is sold, then

              13 the Trustee of the Liquidating Trust shall reserve an amount equal to the purportedly secured

              14 portion of the disputed claim and shall not distribute said amount until the dispute has been

              15 resolved by final order of the Court or settlement in accordance with Part 13(d) of this Plan. In all

              16 other cases, the Trustee of the Liquidating Trust shall reserve and withhold from distributions any

              17 amounts the Trustee deems necessary, in the Trustee's sole discretion, with regard to disputed

              18 claims or interests pending resolution of the dispute by final order of the Court or settlement in
              19 accordance with Part 13(d) of this Plan.

              20          (c)     Settlement of Disputed Claims. The Trustee of the Liquidating Trust is authorized

              21 to settle and compromise a disputed claim in the Trustee's sole discretion without Court approval.

              22          (d)     Objections to Claims. The Trustee of the Liquidating Trust is authorized to object

              23 to any claim or interest. There shall be no deadline for the Trustee of the Liquidating Trust to file

              24 objections to claims or interests. The Bankruptcy Case may be reopened for the purpose of filing

              25 objections to claims or interests. Aradigm anticipates that no objections to claims or interests will

              26 be filed unless and until the Milestone Payments are received. The failure to object to a claim or

              27 interest shall not be deemed to be a waiver of any objection to such claim or interest.

              28 / / /

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      20
                                                                   Entered: 06/08/20 14:01:38        Page 20 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1                                             PART 7
                                                       MEANS OF EXECUTION
               2

               3          (a)     Creation of theTrust. The Liquidating Trust shall be formed upon confirmation of

               4 this Plan. A copy of the Liquidating Trust Agreement is attached hereto as Exhibit "B" and

               5 incorporated by reference, Upon confirmation of this Plan, the Trustee of the Liquidating Trust

               6 shall be deemed to have accepted all rights and obligations provided under this Plan. In the event

               7 of any inconsistencies or conflicts between the Liquidating Trust Agreement and this Plan, the

               8 terms of this Plan shall control.

               9          Upon the Effective Date, Susan Uecker shall be appointed Trustee of the Liquidating

              10 Trust. Any successor to the Trustee of the Liquidating Trust shall be appointed as provided in the

              11 Liquidating Trust Agreement. Ms. Uecker is not now and never has been affiliated with Aradigm,

              12 Grifols, First Eagle, Party X or Bleichroeder.

              13          The Trustee of the Liquidating Trust shall be entitled to sell any asset of the estate without

              14 further order of the Court, except that the Trustee shall not sell or compromise the right to receive

              15 the Milestone Payments or the Royalty Payments without the consent of Bleichroeder or the

              16 approval of the Bankruptcy Court. The Trustee of the Liquidating Trust shall be further entitled to

              17 turn over collateral or leased property in return for full or partial satisfaction of claims against the

              18 estate, in her sole discretion, without further order of the Court. The Trustee of the Liquidating
              19 Trust shall be further entitled to abandon any asset of the estate if she determines that such asset is

              20 burdensome to the estate or of inconsequential value and benefit to the estate, without further

              21 order of the Court.

              22          (b)     Assets Transferred to Liquidating Trust; Tax Treatment. Upon the Effective Date,

              23 all assets of the estate (of every kind, wherever located and by whomever possessed) shall be

              24 transferred to, and all title and interest shall vest in, the Liquidating Trust, without further action

              25 by Aradigm, the Trustee of the Liquidating Trust or order of the Court. For federal income tax

              26 purposes, all parties (including, without limitation, Aradigm, the Trustee of the Liquidating Trust

              27 and the holders of unsecured claims allowed either before or after the Effective Date of the Plan)

              28 shall treat said transfer as a transfer to the holders of allowed Class 2 claims and, after payment in

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20       21
                                                                    Entered: 06/08/20 14:01:38        Page 21 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 full of allowed Class 2 claims, plus interest, to holders of allowed Class 3 interests; said holders

               2 shall be deemed to have transferred said assets to the Trust; said holders shall be deemed to have

               3 received a beneficial interest in the Trust, as provided above, in exchange for their transfer to the

               4 Trust of said assets; and said holders shall be deemed to be the trustors of the Trust. To the extent

               5 that transfers of beneficial interests in the Liquidating Trust in exchange for allowed claims are

               6 deemed an offer or sale of securities, such transfers shall be exempt from Section 5 of the

               7 Securities Act of 1933 and any state or local law requiring registration for offer of sale of a

               8 security or registration or licensing of an issuer of, underwriter or, or broker or dealer in securities

               9 pursuant to Bankruptcy Code Section 1145(a). Holders of Class 2 claims and holders of Class 3

              10 interests should consult their tax adviser regarding the effect of the formation of the Liquidating

              11 Trust.

              12          (c)     Compensation of Trustee and Professionals. The Trustee of the Liquidating Trust

              13 shall be paid reasonable compensation on an hourly basis and reimbursement of expenses. The

              14 Trustee of the Liquidating Trust shall bill her time in increments of 1/10th of an hour. The

              15 compensation and reimbursement of the Trustee of the Liquidating Trust shall be entitled to

              16 administrative expense priority and shall be paid by the Trust without further order of the Court.

              17          No more than once per calendar year, commencing on the date of confirmation of this

              18 Plan, the Trustee of the Liquidating Trust may increase the Trustee's compensation upon ten (10)
              19 calendar days' notice served by mail upon Bleichroeder, without further order of the Court. In the

              20 event that a party in interest objects to the proposed increase in compensation, the parties shall

              21 seek to resolve the dispute without the intervention of the Court. If the parties are unable to resolve

              22 their dispute within ten (10) calendar days after the objection is made, any party may file a motion

              23 to have the Court resolve the dispute.

              24          The Trustee of the Liquidating Trust shall be authorized to employ and pay any

              25 professionals and employees, including attorneys, accountants, brokers, associates and

              26 administrative staff, as the Trustee deems reasonably necessary to assist in the performance of the

              27 Trustee's duties, without further order of the Court. The Trustee of the Liquidating Trust and the

              28 Trustee's professionals and employees shall bill their time in increments of 1/10th of an hour, with

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      22
                                                                   Entered: 06/08/20 14:01:38         Page 22 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 the exception of professionals working for a commission or contingency fee, which compensation

               2 shall be limited to a reasonable commission or fee. The compensation and reimbursement of

               3 expenses of professionals and employees of the Trustee of the Liquidating Trust shall have

               4 administrative expense priority and shall be paid by the Trust without further order of the Court.

               5 The Trustee of the Liquidating Trust shall send her billing statements and those of any

               6 professionals employed by the Trustee to Bleichroeder prior to payment.

               7          (d)     Liquidation of Assets; Distributions. The Trustee of the Liquidating Trust will use

               8 the cash contributed to the Liquidating Trust on the Effective Date to pay allowed administrative

               9 claims (to the extent not previously paid) and to pay allowed Class 1 claims. The balance of the

              10 cash shall be retained by the Trustee and used to fund the expenses of the operation of the

              11 Liquidating Trust pending the receipt of any future Milestone Payments and Royalty Payments.

              12          Thus, the Trustee of the Liquidating Trust shall collect, liquidate or dispose of all assets of

              13 the estate. From proceeds received by the Liquidating Trust, as provided in this Plan, the Trustee

              14 of the Liquidating Trust shall: (1) first, pay administrative claims to the extent not previously paid

              15 (unless holders of such claims consent to other treatment); (2) second, pay allowed class 1 claims,

              16 (3) third, pay allowed class 2 claims; and (4) fourth, pay allowed class 3 interests. The Trustee of

              17 the Liquidating Trust shall endeavor to make distributions to holders of allowed class 2 claims and

              18 allowed class 3 interests as promptly as reasonably possible. The Trustee of the Liquidating Trust
              19 shall make interim distributions to holders of allowed class 2 claims and, after allowed class 2

              20 claims are paid in full with interest, to holders of allowed class 3 interests as and when the Trustee

              21 has determined, in the exercise of the Trustee's sole discretion, that the Trustee has collected

              22 sufficient funds to justify the cost and expense of making such distributions. The Trustee of the

              23 Liquidating Trust shall be entitled to withhold from such distribution any and all amounts that the

              24 Trustee determines are required to be withheld by any law, regulation, rule, ruling, order, directive

              25 or other governmental requirement.

              26 / / /

              27 / / /

              28 / / /

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      23
                                                                   Entered: 06/08/20 14:01:38         Page 23 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1          (e)     Transfers Subject to Applicable Non-Bankruptcy Laws. Pursuant to Bankruptcy

               2 Code Section 1129(a)(16), all transfers of property under this Plan shall be made in accordance

               3 with any applicable provisions of non-bankruptcy law that govern the transfer of property by a

               4 corporation or trust that is not a moneyed, business, or commercial corporation or trust.

               5          (f)     Termination of Liquidating Trust. The Liquidating Trust shall terminate after

               6 liquidation, administration and distribution of its assets in accordance with this Plan and the

               7 Liquidating Trust Agreement. The Trustee of the Liquidating Trust shall be entitled to take all

               8 steps necessary to terminate the Trust without further order of the Court. Termination of the

               9 Liquidating Trust shall occur no later than the fifth (5th) anniversary of the Effective Date of this

              10 Plan, unless extended by order of the Court.

              11          (g)     De Minimis Distribution; Rounding. No distribution of less than $10 shall be made

              12 by the Trustee of the Liquidating Trust to any holder of a beneficial interest in the Trust, and any

              13 amounts less than said amount shall be cumulated and distributed with the subsequent distribution.

              14 The Trustee of the Liquidating Trust shall be entitled to waive said minimum as to a particular

              15 distribution if a request therefor is made in writing within thirty (30) calendar days after such

              16 distribution. Notwithstanding the foregoing, a payment of less than $10 shall be made if it is the

              17 only payment, or the final payment, that will be made on account of a beneficial interest in the

              18 Liquidating Trust. The Trustee of the Liquidating Trust shall be entitled to round the amount of
              19 any distribution down to the nearest whole dollar.

              20          (h)     Undistributed Property. If any distribution is returned to the Trustee of the

              21 Liquidating Trust, no further distributions shall be made to the holder of the beneficial interest in

              22 the Trust on account of whom such distribution was made unless the Trustee is notified in writing

              23 of such holder's current address. Any returned distribution shall be held for the benefit of such

              24 holder for thirty (30) calendar days, following which such holder shall be deemed to have waived,

              25 and shall not be entitled to, said distribution, and said distribution shall become a general asset of

              26 the Liquidating Trust to be distributed in accordance with this Plan. Nothing in this Plan shall

              27 require the Trustee of the Liquidating Trust to attempt to locate any holder of such interests.

              28 / / /

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      24
                                                                   Entered: 06/08/20 14:01:38        Page 24 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1          Any property that remains undeliverable to the holders of beneficial interests in the

               2 Liquidating Trust as of the ninetieth (90th) calendar day following liquidation or disposition of

               3 substantially all of the assets of the Trust, or upon the fifth (5th) anniversary of the Effective Date

               4 of this Plan (unless extended by order of the Court) if substantially all assets of the Trust have

               5 been liquidated or disposed of, shall be distributed to other holders of such interests in accordance

               6 with this Plan, notwithstanding any federal or state escheat laws to the contrary. Thereafter, if the

               7 Liquidating Trust possesses funds or assets not duly claimed, or if it would not be cost effective to

               8 make a final distribution, such property shall be donated to a public charity that is tax exempt

               9 under Internal Revenue Code Section 501(c)(3) of the choosing of the Liquidating Trustee.

              10          (i)     Closing and Reopening Bankruptcy Case. In order to reduce US Trustee fees and

              11 other administrative expenses of the Liquidating Trust, the Liquidating Trustee is authorized to

              12 seek to close the Bankruptcy Case after paying administrative claims and making the distribution

              13 to holders of Class 1 claims. The Liquidating Trustee is authorized to seek to reopen the

              14 Bankruptcy Case to seek to extend the term of the Liquidating Trust, to object to claims, or for

              15 other cause. In the event the Bankruptcy Case is reopened, and continuing until the Bankruptcy

              16 Case is closed, (x) the Liquidating Trust will be subject to US Trustee fees commencing with the

              17 date of entry or the order reopening the Bankruptcy Case, and (y) the Trustee of the Liquidating

              18 Trust shall file with the Bankruptcy Court and serve upon Bleichroeder the Quarterly Post-
              19 Confirmation Reports required by Section 7.2 of the Guidelines of the Office of the United States

              20 Trustee.

              21          (j)     Reports to Beneficiaries. The Trustee of the Liquidating Trust shall be subject to

              22 the oversight of Bleichroeder. So long as the Bankruptcy Case remains open, the Trustee of the

              23 Liquidating Trust shall file with the Bankruptcy Court and serve upon Bleichroeder the Quarterly

              24 Post-Confirmation Reports required by Section 7.2 of the Guidelines of the Office of the United

              25 States Trustee. After the Bankruptcy Case is closed, for so long as the Liquidating Trust shall

              26 remain in existence, the Trustee of the Liquidating Trust shall prepare and send Bleichroeder an

              27 annual report of the cash receipts and disbursements of the Trust. The Trustee of the Liquidating

              28 Trust shall send the information requested by holders of allowed claims and interests as provided

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      25
                                                                   Entered: 06/08/20 14:01:38        Page 25 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 in Section 3.4 of the Liquidating Trust Agreement.

               2          (k)    Provisions Concerning the Senior Notes.

               3          U.S. Bank National Association is the indenture trustee (the “Indenture Trustee”) for the

               4 9.0% Convertible Senior Notes due 2021 (the “Senior Notes”), and acts for the holders and

               5 beneficial owners of the Senior Notes (the “Senior Noteholders”). The Senior Notes were issued

               6 pursuant to that certain Indenture, dated as of April 25, 2016, between Aradigm, as issuer, and the

               7 Indenture Trustee (as has been, and may be further be, amended or supplemented from time to

               8 time, the “Indenture”). The Senior Notes are unsecured obligations of Aradigm and are included in

               9 Class 2 General Unsecured Claims (the “Senior Notes Claims”). The holders of the Senior Notes

              10 are Grifols, Grifols Worldwide Operations Limited, First Eagle Value in Biotechnology Master

              11 Fund, Ltd., 21 April Fund, Ltd., and 21 April Fund, L.P. As described above, Grifols and Grifols

              12 Worldwide Operations Limited waived their rights to distributions with respect to their Senior

              13 Note Claims. For the avoidance of doubt, and notwithstanding such waiver, the Indenture

              14 Trustee’s claim on account of the Senior Notes may only be modified or amended in accordance

              15 with the Indenture.

              16          Notwithstanding anything to the contrary in the Plan, the Indenture shall continue in effect

              17 following the Effective Date solely to the extent necessary to (i) allow the holders of Senior Note

              18 Claims to receive distributions under the Plan, (ii) allow the Liquidating Trustee and the Indenture
              19 Trustee to make post-Effective Date Distributions or take such other action pursuant to the Plan on

              20 account of the Senior Note Claims and to otherwise exercise their rights and discharge their

              21 obligations related to the interests of the holders of such Senior Notes Claims in accordance with

              22 the Plan, (iii) allow the Indenture Trustee to enforce any obligations owed thereto under the Plan

              23 (including, without limitation, seeking compensation and reimbursement for any reasonable and

              24 documented fees and expenses solely and exclusively pursuant to the charging lien provided by

              25 Section 7.06 of the Indenture (the “Charging Lien”)) and allow the Indenture Trustee to maintain

              26 any right of indemnification, contribution, subrogation or any other Claim it may have under the

              27 Indenture, (iv) permit the Indenture Trustee to perform any function necessary to effectuate the

              28 foregoing, and (v) permit the Indenture Trustee to appear in the Bankruptcy Case or in any

67987881v2
             Case: 19-40363     Doc# 235      Filed: 06/08/20     26
                                                                 Entered: 06/08/20 14:01:38        Page 26 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 proceeding in the Bankruptcy Court or any other court relating to the Indenture, provided that

               2 nothing in this Part 7.k shall affect the discharge of Claims pursuant to the Bankruptcy Code or the

               3 Confirmation Order. For the avoidance of any doubt, the Indenture Trustee shall be entitled to

               4 assert its Charging Lien arising under and in accordance with the Indenture and any ancillary

               5 document, instrument, or agreement to obtain payment of its fees and expenses as set forth in

               6 Section 7.06 of the Indenture (the “Trustee Fees and Expenses”) and nothing in this plan shall

               7 prejudice the Indenture Trustee’s right to receive payment of the Trustee Fees and Expenses

               8 consistent with the Indenture, provided that the Indenture Trustee's sole and exclusive right to

               9 payment for the Trustee Fees and Expenses shall be to assert its Charging Lien.

              10          As described above, Grifols and Grifols Worldwide Operations Limited waived their rights

              11 to recovery with respect to their Senior Note Claims. As a result, for all purposes under the Plan,

              12 including for purposes of receiving distributions under the Plan on account of all claims based on

              13 the Senior Notes and the Indenture, including Claim No. 23 filed by the Indenture Trustee for the

              14 outstanding amount due on the Senior Notes and Claim Nos. 24, 25, and 26 filed by First Eagle

              15 Value In Biotechnology Master Fund, Ltd., 21 April Fund, Ltd., and 21 April Fund LP, with

              16 respect to its Senior Note Claims, the Debtor and the Liquidating Trustee are entitled to calculate

              17 all remaining claims based on the Senior Notes and the Indenture, including Claim Nos. 23, 24,

              18 25, and 26, in the aggregate amount of $4,492,922 (as set forth in Claim Nos. 24, 25, and 26, with
              19 respect to each of the Noteholders as set forth therein). Claim No. 23 shall not be subject to any

              20 objection, further reduction, counterclaim, offset, recharacterization, subordination, recoupment or

              21 other defense or challenge and shall be substituted for all claims of individual holders of Senior

              22 Notes and all claims of the individual holders of the Senior Notes (including Claim Nos. 24, 25,

              23 and 26) shall not be entitled to direct distribution. On the Effective Date, all claims of individual

              24 holders of Senior Notes shall be settled and compromised in exchange for the distribution to the

              25 Indenture Trustee of the amounts due to the beneficial holders of Senior Notes under the Plan

              26 calculated as provided herein, subject to the right of the Indenture Trustee to assert its Charging

              27 Liens against all distributions.

              28 / / /

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      27
                                                                   Entered: 06/08/20 14:01:38        Page 27 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1          Except as to (i) the agreements, promises, settlements, reservations, representations, claims

               2 allowances and warranties expressly set forth in the Plan, and (ii) the performance of the

               3 obligations set forth in the Plan, the Debtor, Indenture Trustee, First Eagle Value In Biotechnology

               4 Master Fund, Ltd., 21 April Fund, Ltd., and 21 April Fund LP, and Grifols (“Parties”), on behalf

               5 of themselves and their respective successors and assigns, agree and covenant not to sue, and fully

               6 and forever release, discharge and acquit each of the other Parties, and their respective parents,

               7 subsidiaries and affiliates, and each of their respective successors, assigns, officers, directors,

               8 members, partners, employees, agents, representatives, consultants, financial advisors, accountants

               9 and attorneys, from any and all manners of claims, actions, causes of action, judgments,

              10 executions, debts, demands, rights, damages, costs, expenses, and other claims of every kind,

              11 nature, and character whatsoever existing as of the date hereof, whether at law or in equity,

              12 whether based on contract (including, without limitation, quasi-contract or estoppel), statute,

              13 regulation, tort (excluding intentional torts, fraud, recklessness, gross negligence or willful

              14 misconduct) or otherwise, accrued or unaccrued, known or unknown, matured or unmatured,

              15 liquidated or unliquidated, certain or contingent, including, based in whole or in part on any act,

              16 omission, transaction, event or other circumstance in any way arising from, relating to the

              17 calculation of the remaining claims based on the Senior Notes and the Indenture, including Claim

              18 Nos. 23, 24, 25, and 26.
              19          Except for the foregoing, on and after the Effective Date, all duties and responsibilities of

              20 the Indenture Trustee shall be fully discharged (i) unless otherwise specifically set forth in or

              21 provided for under the Plan or the Confirmation Order, and (ii) except with respect to such other

              22 rights of the Indenture Trustee that, pursuant to the Indenture, survive termination of the

              23 Indenture. Subsequent to the performance by the Indenture Trustee of its obligations pursuant to

              24 the Plan and Confirmation Order, the Indenture Trustee and its agents shall be relieved of all

              25 further duties and responsibilities related to the Indenture. Any fees and expenses (including the

              26 reasonable and documented fees and expenses of its counsel and agents) incurred after the

              27 Effective Date solely in connection with the implementation of the Plan, including, but not limited

              28 to, making distributions pursuant to and in accordance with the Plan, are expressly subject to the

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      28
                                                                   Entered: 06/08/20 14:01:38         Page 28 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 Trustee’s Charging Lien and its right to seek payment under the Indenture, provided that the

               2 Indenture Trustee's sole and exclusive right to seek payment for any such fees and expenses shall

               3 be to assert its Charging Lien.

               4          Distributions on account of the allowed Senior Notes Claims, shall be made by the

               5 Liquidating Trustee to the Indenture Trustee. The Indenture Trustee, in its capacity as disbursing

               6 agent under the Indenture, shall administer the distributions in accordance with the Plan and the

               7 Indenture and be entitled to assert its Charging Lien over any such distributions. For the avoidance

               8 of doubt, nothing herein shall be deemed to impair, waive or extinguish any rights of the Indenture

               9 Trustee with respect to its Charging Lien.

              10          The Indenture Trustee, acting as disbursing agent, shall only be required to act and make

              11 distributions in accordance with the terms of the Plan and the Indenture and shall have no (i)

              12 liability for actions taken in accordance with the Plan or in reliance upon information provided to

              13 it in accordance with the Plan, or (ii) obligation or liability for distributions under the Plan to any

              14 party who does not hold a Claim against Aradigm or who does not otherwise comply with the

              15 terms of the Plan. Upon final administration of the distributions made to the Indenture Trustee in

              16 accordance with the Plan and the Indenture, the Indenture Trustee shall be discharged from any

              17 further responsibility under this Plan.

              18                                             PART 8
                                                      LIQUIDATION ANALYSIS
              19

              20          The following liquidation analysis compares the amounts Aradigm estimates general

              21 unsecured creditors will receive pursuant to the Plan with the amounts said creditors are likely to

              22 receive in a hypothetical liquidation under Chapter 7 of the Bankruptcy Code. The assets and

              23 liabilities described below are estimated for the purposes of this analysis only and shall not be

              24 binding.

              25 / / /

              26 / / /

              27 / / /

              28 / / /

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      29
                                                                   Entered: 06/08/20 14:01:38         Page 29 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1                                                     Aradigm Corporation
                                                                     Liquidation Analysis
               2                                             Based on June 15, 2020 Effective Date
               3
                    Asset                                    Estimated Plan Value as of             Liquidation Value as of
               4                                             Effective Date (6/15)[1]               Effective Date (6/15)[2]
                    Assets                                   Low             High                   Low             High
               5    Cash and Cash Equivalents                $1,100,000      $1,100,000             $1,100,000      $1,100,000
                    [3]
               6    NIH Receivable [4]                       $0                  $71,177            $0                   $71,177
               7    Milestone Payments and                   $0                  $25,187,000        $0                   $25,187,000
                    Royalty Payments [5]
               8    Total Assets                             $1,100,000          $26,258,177        $1,100,000           $26,258,177
               9    Liabilities                              Estimated Amount                       Estimated Amount
              10    Administrative Expenses                  Low           High                     Low           High
                    Chapter 7 Trustee Fees [6]               N/A           N/A                      $56,250       $810,995
              11    Chapter 7 Trustee                        N/A           N/A                      $200,000      $350,000
                    Professional Fees [6]
              12    Chapter 11 Administrative                $519,217            $519,217           $519,217             $519,217
                    Expenses [7]
              13
                    Liquidating Trustee Fees and             $100,000            $250,000           N/A                  N/A
              14    Professional Fees [8]
                    Liquidating Trustee                      $100,000            $250,000
              15    Professional Fees [9]
                    Total Administrative                     $719,217            $1,019,217         $775,467             $1,680,212
              16    Expenses
              17    Funds Remaining For                      $380,783            25,238,960         $324,533             $24,577,965
                    Creditors
              18    Class 1: Priority Claims [10]            $154,200.00                            $154,200.00
                    Class 2: General Unsecured               6,966,286                              $6,966,286
              19    Claims [11]
              20
                    Percentage Recovery for                  3.25%               100%               2.4%                 100%
              21    General Unsecured Claims
                    Funds Available to                       0                   $18,118,474        0                    $17,457,480
              22    Shareholders
              23 Liquidation
                   Analysis Footnotes:
              24
                   [1]   Estimated values prepared by the Debtor. Assumes a June 15, 2020 Effective Date for the Plan.
              25   [2]   Estimated values prepared by the Debtor. Assumes a June 15, 2020 Effective Date for the Plan.

              26   [3]   This is the Debtor's projected cash on hand as of June 15, 2020.
                   [4]   This is a receivable due Aradigm by the National Institute of Health, net of cure payments to be made from these
              27 funds.

              28   [5]   Milestone Payments consists of the Debtor's right to receive $3 million pursuant to the APA with Grifols. Royalty

67987881v2
             Case: 19-40363          Doc# 235        Filed: 06/08/20         30
                                                                            Entered: 06/08/20 14:01:38             Page 30 of
                     DEBTOR'S MODIFIED COMBINED CHAPTER
                                                     38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 Payments consist of the Debtor's right to receive royalty payments on the sales of the Aradigm product pursuant to the
                   APA with Grifols. The estimated values are described in Part 2.C.3 of the Plan
               2   [6]  Chapter 7 Trustee fees are calculated as provided in 11 U.S.C. § 326(a) and Chapter 7 Counsel fees are an
                   estimate by the Debtor.
               3
                   [7]   Professional fees are described in detail in Part 4 of the Plan.
               4   [8] This is an estimate provided by the proposed Liquidating Trustee of the Liquidating Trustee's fees for the six
                   years after the Effective Date.
               5
                   [9]   This is an estimate of the Liquidating Trustee's professional fees for legal and accounting services for the six
               6 years after the Effective Date.
                   [10] Priority claims consist of amounts due to the Debtor's former employees. There is a filed priority tax claim in the
               7 amount of $10,440.43, but such claim was satisfied pre-petition.

               8   [11] This is from the Debtor's schedules and the filed proofs of claim. This figure excludes the filed claims of Grifols
                   and Exelead.
               9

              10                                                            PART 9
                                                                            VOTING
              11

              12             (a)       Who May Vote. The Bankruptcy Court fixed the record date for voting as April 24,
              13 2020. Holders of allowed claims in class 1 or class 2 and holders of allowed interests in class 3, in

              14 each case as of the record date, are entitled to vote on confirmation of the Plan unless an objection

              15 or adversary proceeding has been filed with respect to that creditor's or interest holder's claim. A

              16 creditor whose claim has been objected to and who wishes to vote must move to have its claim

              17 allowed for voting purposes by filing a motion for such relief in time for that motion to be heard at

              18 or before the confirmation meeting.
              19             (b)       How to Vote. All ballots must be received by Aradigm's counsel on or before 5:00
              20 pm San Francisco time on June 1, 2020. Ballots must be delivered by mail, overnight delivery or

              21 email and addressed as follows:

              22                                          Jeffer Mangels Butler & Mitchell LLP
                                                           Two Embarcadero Center, Suite 500
              23                                                 San Francisco, CA 94111
                                                               Attention: Bennett G. Young
              24                                                   byoung@jmbm.com
              25             (c)       Effect of Vote. The Plan will be confirmed only if it is accepted by each impaired

              26 class, or if it is accepted by at least one impaired class (exclusive of insiders) and the court

              27 determines it is fair and equitable to all dissenting classes. A class of creditors accepts the Plan if it

              28 is accepted by a majority in number and two-thirds in dollar amount of creditors who cast ballots.

67987881v2
             Case: 19-40363           Doc# 235         Filed: 06/08/20          31
                                                                               Entered: 06/08/20 14:01:38              Page 31 of
                     DEBTOR'S MODIFIED COMBINED CHAPTER
                                                     38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 A class of interests accepts the Plan if it is accepted by two-thirds in dollar amount of interest

               2 holders who cast ballots. Aradigm reserves the right to seek confirmation of the Plan

               3 notwithstanding the rejection of the Plan by one or more classes of creditors pursuant to

               4 Bankruptcy Code Section 1129(b).

               5                                          PART 10
                                               TRANSFERS NOT SUBJECT TO TAX
               6

               7          Pursuant to Bankruptcy Code Section 1146, the execution, delivery, or recording of an

               8 instrument of transfer pursuant to, in implementation of, or as contemplated by this Plan,

               9 including, without limitation, any transfers to or by the Liquidating Trust or the Trustee of the

              10 Liquidating Trust, shall not be taxed under any state or local law imposing a stamp tax, transfer

              11 tax, or similar tax or fee. Consistent with the foregoing, each recorder of deeds or similar official

              12 for any county, city, or governmental unit in which any instrument may be recorded hereunder

              13 shall, pursuant to the order confirming the Plan, be ordered and directed to accept such instrument

              14 without requiring the payment of any documentary stamp tax, deed stamps, stamp tax, transfer tax,

              15 intangible tax, or similar tax.

              16                                           PART 11
                                                   EFFECT OF CONFIRMATION
              17

              18          (a)     Dissolution of Aradigm. Upon the Effective Date, Aradigm shall be deemed to
              19 have been wound up and dissolved. The Trustee of the Liquidating Trust shall be entitled to take

              20 all steps necessary on behalf of Aradigm to effectuate such dissolution. Upon the Effective Date of

              21 this Plan, the Responsible Individual and all acting officers, directors, employees, consultants, and

              22 professionals of Aradigm shall be discharged from such capacities.

              23          (b)     Vesting of Property. Upon confirmation of the Plan, all property of the estate shall

              24 vest in the Liquidating Trust free and clear of all claims and interests, except as provided in this

              25 Plan, pursuant to Bankruptcy Code Section 1141.

              26          (c)     Plan Creates New Obligations. The obligations that are provided in the confirmed

              27 Plan replace those obligations of Aradigm to creditors or shareholders that existed prior to the

              28 Effective Date of the Plan. The obligations under the confirmed Plan constitute binding

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20     32
                                                                  Entered: 06/08/20 14:01:38         Page 32 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 contractual promises that, if not satisfied through performance of the Plan, create a basis for an

               2 action for breach of contract under California law. To the extent a creditor retains a lien under the

               3 Plan; that creditor retains all rights provided by such lien under applicable non-bankruptcy law,

               4 subject to the provisions hereof. The Liquidating Trust shall not have any liability to any creditors

               5 or other parties in interest other than to administer the assets that vest in the Liquidating Trust on

               6 and after the Effective Date and make the distributions expressly provided for in this Plan.

               7          (d)     Creditor Action Restrained. The confirmed Plan is binding on every creditor and

               8 shareholder whose claims or interests are provided for in this Plan, whether or not such creditor or

               9 shareholder votes to accept this Plan, and a creditor or shareholder may not take any action to

              10 enforce any pre-confirmation obligation except as provided in this Plan.

              11          (e)     Effect of Conversion to Chapter 7. If the case is at any time converted to one under

              12 Chapter 7: (i) all property of the estate as of the date of conversion, whether acquired pre-

              13 confirmation or post-confirmation, shall vest in the Chapter 7 bankruptcy estate; and (ii) all

              14 creditors, whether their claims arose pre-confirmation or post-confirmation, shall be prohibited

              15 from taking action against the Chapter 7 bankruptcy estate or property of the estate by Bankruptcy

              16 Code Section 362(a).

              17                                             PART 12
                                                         CLAIMS RESERVED
              18
              19          The Trustee of the Liquidating Trust shall succeed to all of Aradigm's or the bankruptcy

              20 estate's rights against any third parties and all interests in any real or personal property, wherever

              21 located and by whomever possessed, whether arising from bankruptcy or non-bankruptcy law,

              22 including the following: causes of action; claims; counterclaims; defenses; rights of offset or

              23 recoupment; privileges; licenses; powers, rights and entitlements arising under contract, law or

              24 equity; objections to claims; objections to the validity, priority, amount, allowance or

              25 classification of any claim; rights to seek equitable or contractual subordination of claims; rights

              26 to avoid and recover prepetition or postpetition transfers (including but not limited to those arising

              27 under Bankruptcy Code Section 542, 543, 544, 545, 546, 547, 548, 549, 550, 551 and 553); claims

              28 related to taxes; rights to file tax returns and amended returns; rights to seek tax determinations,

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      33
                                                                   Entered: 06/08/20 14:01:38        Page 33 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 including, without limitation, tax loss carryback claims, net operating loss claims, determinations

               2 of basis or depreciation, overpayment claims, offset and counterclaims; claims, causes of action

               3 and defenses against or with respect to financial institutions and any other person for the turnover

               4 of funds of, or due to, the estate; and claims, causes of action and defenses for coverage in or

               5 under any and all insurance policies of Aradigm, under which Aradigm is a beneficiary or against.

               6 which Aradigm holds a claim (collectively, the "Reserved Claims").

               7          Aradigm believes that there are not significant claims to avoid and recover prepetition

               8 transfers. As set forth in its Schedule of Financial Affairs, Aradigm made payments to its vendors

               9 during the 90 days prior to the Petition Date. In most case, those payments were made on a current

              10 basis in the ordinary course of Aradigm's business or the recipients extended new credit to

              11 Aradigm after the payment was made, which likely would provide a defense to any claims to

              12 recover the payments. Also as set forth in its Schedule of Financial Affairs, Aradigm made

              13 payments during the 90 days prior to the Petition Date to its employees for performance bonuses,

              14 retention bonuses, accrued vacation pay, and severance pay. These payments were made in the

              15 ordinary course of Aradigm's business. Furthermore, certain of the payments were required to be

              16 made by state employment law.

              17                                         PART 13
                                                 RETENTION OF JURISDICTION
              18
              19          The Court shall retain jurisdiction: (a) to determine whether Aradigm has defaulted in

              20 performance of any obligation under this Plan; (b) to determine whether the time for performing

              21 any obligation should be extended; (c) to determine whether the case should be converted to one

              22 under Chapter 7, and proceedings following any such conversion; (d) to estimate the amount of

              23 any claim, to determine any and all objections to the validity, priority, amount or allowance of

              24 claims and to determine any motion, action or adversary proceeding concerning the classification

              25 or subordination of claims; (e) to determine the validity, priority, and amount of administrative

              26 priority claims, and any and all applications for allowance of compensation or reimbursement of

              27 expenses and any other fees and expenses authorized to be paid or reimbursed under the

              28 Bankruptcy Code, this Plan or the Liquidating Trust Agreement; (f) to determine any and all

67987881v2
             Case: 19-40363     Doc# 235      Filed: 06/08/20      34
                                                                  Entered: 06/08/20 14:01:38       Page 34 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 applications, motions, adversary proceedings, and contested or litigated matters arising in or

               2 related to the within case, whether pending before the Court on the date of confirmation or not,

               3 including, without limitation, avoidance actions under the Bankruptcy Code and other applicable

               4 law; (g) over any actions pertaining to any Reserved Claims; (h) to determine the extent, validity,

               5 priority or amount of any lien asserted against property of the estate; (i) to determine matters

               6 related to the collection, liquidation, realization upon and enforcement of rights regarding property

               7 of the estate or the Liquidating Trust; (j) to resolve any motion of the Trustee of the Liquidating

               8 Trust seeking instruction or approval of any matter affecting the administration of the Liquidating

               9 Trust; (k) to enforce, interpret, and modify the Plan, any agreement made under the Plan, or the

              10 order confirming the Plan; (l) to remedy any defect or omission, or to reconcile any inconsistency

              11 in the Plan, the order confirming the Plan or any other order of the Court; (m) to determine all

              12 controversies, suits, and disputes that may arise in connection with the interpretation, enforcement,

              13 implementation, consummation, or administration of the Plan or the order confirming the Plan; (n)

              14 to enter a final decree closing the within case and to reopen the Bankruptcy Case; (o) to determine

              15 such other matters as may arise in connection with the Plan or the order confirming the Plan and to

              16 issue orders regarding, and in furtherance of, execution and consummation of the Plan, the

              17 Liquidating Trust, and the order confirming the Plan; (p) to determine, as is necessary or

              18 appropriate under Bankruptcy Code Section 505 or otherwise, matters relating to tax returns filed
              19 or to be filed on behalf of the estate or the Liquidating Trust for all periods through the end of the

              20 fiscal year in which the within case is closed; (q) to hear and determine any disputes regarding

              21 assets of the estate or the Liquidating Trust, wherever located; (r) to hear and determine any

              22 disputes regarding the Liquidating Trust or the Trustee of the Liquidating Trust, and to authorize

              23 the Trustee of the Liquidating Trust to take actions consistent with the Plan or the order

              24 confirming the Plan; (s) to authorize and approve, or disapprove, any settlements or compromises

              25 of claims, causes of action, defenses, or controversies asserted by or against the estate, and the

              26 sale, lease or other disposition of property of the estate; (t) to enter orders confirming the

              27 appointment of a successor to or replacement of the Trustee of the Liquidating Trust; (u) to enter

              28 such orders as may be appropriate in the event the order confirming the Plan is for any reason

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      35
                                                                   Entered: 06/08/20 14:01:38        Page 35 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1 stayed, revoked, modified, rescinded or vacated; (v) to determine motions for the rejection;

               2 assumption, or assignment of executory contracts or unexpired leases filed before the Effective

               3 Date of the Plan and the allowance of any claims resulting therefrom; and (w) to issue and enforce

               4 injunctions, make determinations of declaratory relief, or take such other legal or equitable actions

               5 or issue such other orders as maybe necessary or appropriate to restrain interference with the Plan,

               6 the order confirming the Plan, any sale or other action provided under the Plan, the estate, the

               7 Liquidating Trust, the Trustee of the Liquidating Trust and any professional employed by

               8 Aradigm or the Trustee of the Liquidating Trust.

               9                                            PART 14
                                                       GENERAL PROVISIONS
              10

              11          (a)     Effective Date of Plan. The effective date of the Plan shall be the first business day

              12 that is fourteen (14) days after the date of the entry of the order of confirmation, if no notice of

              13 appeal from that order has been filed (the "Effective Date"). If a notice of appeal has been filed,

              14 Aradigm may waive the finality requirement and put the plan into effect, unless the order

              15 confirming the Plan has been stayed. If a stay of the confirmation order has been issued, the

              16 Effective Date shall be the first business day after that date on which no stay of the confirmation

              17 order is in effect, provided that the confirmation order has not been vacated.

              18          (b)     Plan Term. The term of this Plan shall be five years from the Effective Date of this
              19 Plan, unless extended by order of the Court. Aradigm anticipates that if FDA and/or EMA

              20 approval is obtained and the milestone payments earned, the Liquidating Trustee will seek to

              21 extend the term of the Plan and the Liquidating Trust for the ten year duration of the royalty term.

              22          (c)     Cramdown. Pursuant to Bankruptcy Code Section 1129(b), Aradigm reserves the

              23 right to seek confirmation of the Plan notwithstanding the rejection of the Plan by one or more

              24 classes of creditors.

              25          (d)     Severability. If any provision in the Plan is determined to be unenforceable, the

              26 determination shall in no way limit or affect the enforceability and operative effect of any other

              27 provision of the Plan.

              28 / / /

67987881v2
             Case: 19-40363      Doc# 235      Filed: 06/08/20      36
                                                                   Entered: 06/08/20 14:01:38        Page 36 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1          (e)     Amendment. This Plan may be altered, amended or modified by Aradigm before or

               2 after confirmation in the manner provided under Bankruptcy Code Section 1127. A holder of a

               3 claim that has accepted or rejected the Plan shall be deemed to have accepted or rejected, as the

               4 case may be, the Plan as altered, amended or modified, unless within the time fixed by the Court,

               5 such holder changes its previous acceptance or rejection by written notice served upon Aradigm.

               6          (f)     Binding Effect. The provisions of this Plan shall bind Aradigm, the Liquidating

               7 Trust, the Trustee of the Liquidating Trust, any person asserting a claim against or interest in

               8 Aradigm, the Liquidating Trust and any of the assets of the estate or the Liquidating Trust,

               9 whether or not the claim or interest is impaired under this Plan, whether or not the claim or interest

              10 is allowed, and whether or not the holder has accepted the Plan. The rights and obligations of any

              11 entity named or referred to in the Plan shall be binding upon, and shall inure to the benefit of the

              12 successors or assigns of such entity, including any chapter 7 or chapter 11 trustee.

              13          (g)     Captions. The heading contained in the Plan are for convenience of reference only

              14 and do not affect the meaning or interpretation of the Plan.

              15          (h)     Controlling Effect. Unless a rule of law or procedure is supplied by federal law

              16 (including the Bankruptcy Code or the Federal Rules of Bankruptcy Procedure), the laws of the

              17 State of California govern the Plan and any agreements, documents, and instruments executed in

              18 connection with the Plan, except as otherwise provided in' the Plan.
              19          (i)     Notices. Any notice to Aradigm shall be in writing and mailed, and shall be

              20 deemed to have been given three days after the date sent by first class mail, postage prepaid and

              21 addressed as follows:

              22                                          Aradigm Corporation
                                               c/o Jeffer Mangels Butler & Mitchell LLP
              23                                  Two Embarcadero Center, Suite 500
                                                        San Francisco, CA 94111
              24                                      Attention: Bennett G. Young

              25          Any notice to the Trustee of the Liquidating Trust shall be in writing and mailed, and shall

              26 be deemed to have been given three days after the date sent by first class mail, postage prepaid and

              27 addressed as follows:

              28 / / /

67987881v2
             Case: 19-40363      Doc# 235     Filed: 06/08/20      37
                                                                  Entered: 06/08/20 14:01:38        Page 37 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
               1                                Aradigm Corporation Liquidating Trust
                                               c/o Susan L. Uecker, Liquidating Trustee
               2                                      Uecker & Associates, Inc.
                                                      1613 Lyon Street, Suite A
               3                                       San Francisco, Ca 94115

               4          (j)    No Waiver of Claims. Confirmation of this Plan effects no settlement, compromise,

               5 waiver or release of any claim or cause of action unless specifically provided in this Plan or the

               6 order confirming this Plan. The nondisclosure of any particular claim or cause of action, including,

               7 but not limited to, any of the Litigation Claims, shall not be construed as a settlement,

               8 compromise, waiver or release of such claims or cause of action.

               9   DATED: June 8, 2020                          JEFFER MANGELS BUTLER & MITCHELL LLP
                                                                BENNETT G. YOUNG, ESQ.
              10

              11

              12                                                By: /s/ Bennett G. Young
                                                                              BENNETT G. YOUNG
              13                                                Attorney for ARADIGM CORPORATION
                                                                Debtor and Debtor-in-Possession
              14

              15

              16

              17

              18
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28

67987881v2
             Case: 19-40363     Doc# 235      Filed: 06/08/20      38
                                                                  Entered: 06/08/20 14:01:38       Page 38 of
                    DEBTOR'S MODIFIED COMBINED CHAPTER
                                                    38 11 PLAN AND DISCLOSURE STMNT (DTD JUNE 8, 2020)
